Name: Commission Regulation (EEC) No 2409/83 of 25 August 1983 amending Regulation (EEC) No 2317/83 on a special intervention measure for common wheat of minimum bread-making quality at the start of the 1983/84 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 236/30 Official Journal of the European Communities 26. 8 . 83 COMMISSION REGULATION (EEC) No 2409/83 of 25 August 1983 amending Regulation (EEC) No 2317/83 on a special intervention measure for common wheat of minimum bread-making quality at the start of the 1983/84 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the first subparagraph of Article 8 (4) thereof, Whereas Commission Regulation (EEC) No 2317/83 (3) provides for forfeiture of a security of 5 ECU per tonne where the quantities offered for intervention are of a quality below the minimum quality ; whereas, because of specific physiological and climatic conditions in some regions of the Commu ­ nity at the start of the marketing year, it may be parti ­ cularly difficult to obtain cereals which satisfy the quality standards required ; whereas there should be provision for exempting the Member States concerned from the obligation to retain the security in such cases ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2317/83 is hereby amended as follows : 1 . The following paragraph 3 shall be inserted in Article 3 : '3 . The Commission may authorize a Member State not to declare the security forfeit for failure to fulfil the obligation regarding minimum quality where in certain regions of the Community, because of specific physiological and climatic conditions, it is particularly difficult to obtain a cereal which satisfies the quality standards referred to in Article 1 ( 1 ).' 2. The following Article 3a is added : 'Article 3a Member States shall inform the Commission not later than 15 December 1983 of the quantities of common wheat from the offers made under this Regulation in August, September and October which could not be accepted for reasons of quality.' 3 . Article 4 is replaced by the following : Article 4 Delivery of accepted qualities shall take place within two months of the date of acceptance of the offer by the intervention agency.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 13 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 August 1983 . For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 1 . 0 OJ No L 222, 13 . 8 . 1983, p. 5.